Citation Nr: 0024047	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-11 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the character of the veteran's discharge precludes 
entitlement to certain Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1997 to 
September 1998.  

This matter came before the Board of Veterans' Appeals 
(Board) from a December 1998 Administrative decision by the 
VA Regional Office (RO) in Togus, Maine.  A notice of 
disagreement was received in January 1999.  A statement of 
the case was issued in June 1999.  A substantive appeal was 
received from the appellant in June 1999.  In December 1999, 
a hearing was held before an Acting Member of the Board via 
video-conference.  


REMAND

Subsequent to the December 1999 hearing, in July 2000, the RO 
received a letter from the Department of the Navy, Board for 
Correction of Naval Records, which indicated that the 
appellant had applied for a correction of his military 
record.  A copy of the veteran's application, dated that same 
month, was attached to this letter.  

As an honorable discharge or discharge under honorable 
conditions issued through a board for correction of records 
or discharge review board may set aside a bar to VA benefits, 
the case must be remanded for the RO to inquire whether any 
there has been any change in the character of the appellant's 
discharge.  See 38 C.F.R. § 3.12(e)-(h) (1999).

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate action 
to contact the service department agency 
and inquire what action (if any at this 
point) have been taken on the appellant's 
application for correction of records and 
review of discharge. 

2.  Then, the RO should review the issues 
on appeal  (the Board realizes that this 
matter will probably have to be held in 
abeyance pending the outcome of any 
service department action).  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. CONNOLLY JEVTICH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




